 

 

Case 2:17-cr-20489-TGB-EAS ECF No. 426, PagelD.2961 Filed 10/19/20 Page 1 of 20

Lo

Manual Barajas

Register No. 55752-0324
Federal Correctional Tnstitubon
600 Guard Road
Lompoc ,CA, 4343

UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF MICH\GAN

Case No. 17-CR-20489-T6B#AS
Motion To Reduce Sentence
Pursuant Vo \8 U.5.C. 3592
United States Of Nmerice
Plainti€e |

)

V.
Manval Bara j as,
Defendant

Movant, Manual Baraias ,tespecttully moves
tis Court pursuant +o the Newly -amended
18U.S$.C. 3592 ©) (1) MQ) for an order reducing
his sentence +o time served laseol on
“extraordinary anol compellin reasons ari sing
from oa debilitated incurable ano prooressive,
medical condition, delolitating injury from
which he will Not recover , Serjyous physical
ov medical condition, serous functional ar
cognitive impairment, that substantrally
diminishes the alo'|i+y of Movant to

lof $

 

 
 

Case 2:

.7-cr-20489-TGB-EAS ECF No. 426, PagelD.2962 Filed 10/19/20 Page 2 of 20

rovide self-core within the environment of
QA correctronal facility and from which he
‘S not expected to recover. Pursuant to the
Firgt Step Act, the Cour + has jurisdiction
to determine whether “extraocdinary anol
Compelling reasons warrant aq sentence
reduction after con sideration of sentencing
factors under 18 U.S.C. 3553 @) and the
Sentencin Commissions polvey Statement
on rveducttn of sentence in ULS.S.G. \B81.\3.
Beccuse Movants circum stances fa\\ withrn
the Sentencing Commissions standards for
reduction of “sentence as descrilo ‘n
Keplicakion Note l of USSG [81.13
and within the Dureau of Prisons Program
states 5050.49, a reduction in sentence to
time served is requested,

J. Jur isdiction

Pursuant to the First Step Act of AONE, the
court has jucisdiction over Q motton to
reduce, sentence pursuant ~ \€ U.S.C, 3582
C) (\) (N(i), which states the following :
C) Modification of an Imposed Term
of Imprisonment. The Cour + May not
modify q term of imprisonment once ct
Aas loeen IMD oSedf except that C1) AVY.
case (A) +he court, upon Molton of the
Director of the Bureau of Prisons, or
LEON motion of +he defendant aftér the
defendant has fully exhausted all

aol &

 

 
i oo
Case 2:47-cr-20489-TGB-EAS ECF No. 426, PagelD.2963 Filed 10/19/20 Page 3 of 20

admintstakve riont+s to appeal a fatluee
of the Bureau of Frisons +o lorin CA
motion on the defendants behale” or the
\aose of 30days from the rece ior of
such a request by +he warden of the
defendants “facility, whichever is eave
May reduce the term of imorisonment
(and may impose a term of probation or
supervisedl release with or without cond)fons
the’ does not exceed +he unservecl portion
of +he origina | term of imprisonment), after
Considering rhe factors Set forth nN Section
3553 @)~+o the extent thet They are
applicable, if iL finds +hat G) extraor inary
and compelling reasons warrant such’ a
reductron. The Cour t+ has Uniscic tion
over this motion to reduce. sentence.
when \) the cleferdant las fully exhaustecl
all aolministative rights +o appal a farlare |
of the Bureau of Prisons +o brin a
motion on the defendants behal€ or
Q) 30 days has elapsecdl from the
receiOor oft such Gq request by the
warden of the defendants facility,
whichever tS earlier. Movant has exhausteo/
all ava lab le admintstrative remedres by
Seeking Compassionate release through
the ~Worden at FCL Lom paw. Fur ther more
than 30 doys has elapsed without a decision.
Therefore ) +hi's court hes jurisdichion Over
this motion.

Z2ol8

 
Case 2:1

|

7-Cr-20489-TGB-EAS ECF No. 426, PagelD.2964 Filed 10/19/20 Page 4 of 20

IL. Relevant Law and Authorities.

This Court has discretion to reduce, the
term of imprisonment imposed in this case
based on 13.U.5.C. 3582 GA) (NG) which |
states wn relevant part that the Court may
redue the term of imprisonment, aftec
consideration the factors set Fortin in
section 3553(@) to the extent they ace
applicable, if i+ finds +hat extraordinary
and compelling reagong wayrant such a@
reduction.” Fursuant+ to the require ment of
AB US.C. GHG) as authorized by 28 U.S.C,
494 (@) (QVG) the Sentencing Commission
Promulgated a policy statement that sets out
the criteria and examples of extraordinary
and compelling reasons in US.S.G. 181.13
Knot include Movant's circumstances
involving Q serious Physreal or medica
condition, Serious functional Or Cognitive
Impairment, that substantially diminishes the
al} ty of Movant to provide self-care
within the environment of @ correctiona
facility and from which he ts not expected!
to recovec. Further, under Bureau of Prisons
Pragram Statement 5050.49, Movant suffers
Geom a debilitated medical condition that
tS incurable ano Progressive and a
delilitating Wwyury from whych he will

NOt recover,

‘lof 8

 

 
Case 2:

 

 

47-cr-20489-TGB-EAS ECF No. 426, PagelD.2965 Filed 10/19/20 Page 5 of 20

MT Back oaround.

Movants sertous and incurable oebil-
itahing Conditions are asthma or
pare xysmal labored _ Sreathing Accampan ieof
oy wheezin .Movant s “extrad Wary anol
comopellin reasong stem from the
mishandling o€ the COvID-IA response
(see Yonnedt| Carcor Torres yv. Louts Mulusnre
No. CV 20-4450-CBM-PVCx), Up to this
point FCG Lompoe ts not observing +he
CDG Quidance, and not observing the
Bureau of Prisons protocol Gee ~Document
Ol filed O4/as/p0 Report of Dr, Homer
Venters No, CV 20-4450-CRM-PvE x). This

iS a dire Situation that can be oleemed
“extra ordinary ancl Compe lin TEQASONS ° On
February Ql, 20\% Novant’ “was setencedl
to \3S months fer Conspiracy +o disteibute
a controlled substance.To date, Movant
has Served approximately 34 months of
I's imprisonment sentence. Movant has been
at FCI. Lompoc since Moy G 2OIQ. On

Nay 2%, 1020, Novank suomitted a request
to reduce +he term of imprisonment to
the Warden of FCI Lom poe ,and then
adatn On July q, 2020.More, than 30 doys
Wave passed since then.No action has
lbeen — Faken on Movant's request.
The First Step Act was  passec/, anol
the Sentencing Commisson conclude

Sof &

 

 
- EE EE

Case 2:47-cr-20489-TGB-EAS ECF No. 426, PagelD.2966 Filed 10/19/20 Page 6 of 20

extraordinary and Compelling reasons” were
liomked to four scenarios ~U.S.S.G. \BI.ID.
Vhese scenarios include: (AN) the medical
condition of the defendant, (@) the. age of
tne defendant, (C) family Circumstances, andl

ID) a catchall provision. Sulodivision (0):

As written, Subdivisvon ©) allows the
Director of the BOP to determine *hat
“there exists in the defendants case an
extraordinary ana com elling reason oxher
than ,or in combination ~with the reasons
described wn subdivision (A) through (C)
U.S$.5.6. IBII3 @).In other worels > the policy
Statement vests the discretionary qguthority
@ for +he Catchall Prowston entirely with
the Director of the BOP. Since the Sen-
tencing Commission has not yet \narmo-
nized ~ irs policy Sstokements with the
First Step Ack, this Couct must decide
whether it also las discretion to grant
Compassionate release under Subdivision ().
In finding thar this Court may order
release iW~> a case involving an extro-
ordinary ana compelling reason olher
than or {A Combination with, the reasons
descrilved in subdivisions (@) through (C),
this Couct Follows oa Qrovs ing \vst of
district Courts within this™ circuct+
and others, that have concludec the
e also haye = discretion under Subdiviston eh

lL of

 

 
Case 2:{7-ct-20489-TGB-EAS ECF No. 426, PagelD.2967 Filed 10/19/20 Page 7 of 20

i

@
See, 6.9.) U.S. v. Cantu, No.1: 05-CR 458-1, 2014
U.S. DISH LEXIS 100423, AOI WL 2498443, at * 5
(8,0. Tex. June 17,2019) Rodriquez , 424 F. Sugp. 3d.
6745 US. v. Chan, Ib-cr-dooq4, 2020 U.S, Dist.
LEXIS 5bazd2, 2020 WL 12527895 (ND. Cal.
Morch 31,2020) ) U.S. v. Almontes, No. 3.05-
Cr- 58, 2020,U.S. Dist. LEXIS 62524, 2010
WL 1812713 CD. Conn. Aoril 4, 20a0) IT attest
thot my allegations are not speculative or

conclusory.
ty A Setence of Time Served Constitutes

NM Sentence Sufficient But Not Greater
Than Necessary ‘Yo Accomplish Tne Goa\s
Of Sentencing under \9 USC. 3553 @). Under
© 3553), the ~extraordinary and compelling
reasons under both the BOP and Sentencing
Commission descriotions, warrant sentence
reduction based on Movant's nistory ariel
characteristics, the need for effective
and supportive environment for medical Care,
and the accomplishment of the deterrence
and public safety purposes of sentencing,
The time already served thas met many
of the original sentencing goals.

V. NK Sukalle Release Plan Exisfs. _

Lf his motion to granted andl
Movant is placel on Supervised release,
Novant will ceside at 7465 Shorthorn
Street , Chino, California 41708. Movant will
© nave veliable transportation +o qhHend

TofS.

 

 

 
Case 2:1

| 7-Ccr-20489-TGB-EAS ECF No. 426, PagelD.2968 Filed 10/19/20 Page 8 of 20

all Necessary appointments ) requirements,
and supervised release obligations . 1 ¢
location monitorin is ¥ uired, Movant's
proposed residence “ts suitable for location
Monitoring ANd Movants family will
make the necessary arrangements to
install -+he, proper telephone Service,

VT. Conclusion

For +the foregoing reasons, Movant respect€-
ull requests that the Wonorable Court
gran a’ ceducton it” sentence to time
Served and ploce him on supervised
release.

Respectfully Submited,
plb

Dete. /o/5 /20

Bol B

 

 
 

 

Case 2:17-cr-20489-TGB-EAS ECF No. 426, PagelD.2969 Filed 10/19/20 Page 9 of 20

Stephanee Hethumuni MD
Stephanee Hethumuni MD
101 East Beverly Blvd Ste 404

Montebello, CA 90640-4317
323-722-6861

09/30/2020

Manuel Barajas
September 9, 1995

To Whom IT May COncern;

Manuel Barajas born on September 9, 1995, was my patient from birth to the age of 18yrs old. He was seen for
office sick visit, physical exams and vaccines. He was advised if asthma flares up to start on neubelizer
machine/inhalers go to Emergency room, call office to schedule appointment.

He was diagnosed with asthma.

Given inhalers: Q-var., Albuteral and mollusk

If you have any questions please call our office.

:: Our office no longer has file,

I

Provider: Stephanee Hethumuni MD 09/30/2020 12:29 PM

Document generated by: Patricia Gonzalez 09/30/2020
Manuel Barajas 09/30/2020 12:29 PM

 

 
Case 2:17-cr-20489-TGB-EAS ECF No. 426, PagelD.2970 Filed 10/19/20 Page 10 of 20

Nose / Mouth / Throat:

External Nose: is unremarkable

Right Naris: No discharge

Left Naris: No discharge

Nasal Mucosa: No mucosal abnormality

Septum: No septal deviation or perforation

Right Sinuses: No swelling or tenderness over right sinus
Left Sinuses: No swelling or tenderness over the left sinus
Right Turbinate: No right turbinate hypertrophy

Left Turbinate: No left turbinate hypertrophy

Adenoids: are present.

Lips/Teeth/Gums: Normal teeth and gums

Tongue: Normal tongue

Buccal Mucosa: Normal buccal mucosa

Salivary Glands: are normal

Breath Odor: No breath odor noted

Palate & Uvula: appear symmetric and normal

Tonsils: No tonsillar hypertrophy or exudates

Oropharynx: No pharyngeal erythema or exudates or mucosal lesion
Epiglottis: is normal

Arytenoids: are normal; there was no erythema or edema
Vocal Cords: move well, without lesions, nodules, or edema

Neck / Thyroid:
No thyromegaly or thyroid nodules detected. No cervical adenopathy.

Lymphatic:

There is / are no palpable occipital, postauricular, preauricular, submental, submaxillary, parotid, axillary,
epitrochlear, inguinal, femoral lymph nodes.

Respiratory:

Chest can be described as symmetric. Lungs clear to auscultation. Normal palpation.Lungs clear to percussion.
There is no chest wall tenderness. There is no cough. Respiratory effort is normal.

Cardiovascular:

Palpation | Percussion: PMI normal.

Heart Sounds: NL S1, NL 82.

Extra Sounds: None.

Murmurs: None.

Rate and Rhythm: Heart rate is regular. Rhythm is regular.

JVD is absent. No edema is present.

Vascular:

Pulses

Carotid pulses: normal. Brachial pulses: normal. Radial pulses: normal. Femoral pulses: normal. Popliteal pulses:
normal. Dorsalis pedis pulses: normal. Posterior tibial pulses: normal.

Bruits

Carotid bruits: absent. Supraciavicular bruits: absent. Brachial bruits: absent. Upper abdominal bruits: absent. Lower
abdominal bruits: absent. Mid abdominal bruits: absent. Femoral bruits: absent.

Varicosities are absent

Abdomen:

Abdomen is not obese.

Symmetric - no distention. No abdominal appliances. Normal abdominal muscles. Bowel sounds present, no bruits.
Normal percussion. Soft, nontender, no organomegaly. No CVA tenderness. Umbilicus is normal. Abdominal
reflexes are normal.

There is no abdominal tenderness.

No hepatic enlargement.

No spleen enlargement.

Negative for hepatojugular reflux.

Ascites is not present.

Negative for Carnett's sign.

Negative for Murphy's sign.

Negative for Obturator sign.

Negative for Psoas sign.

Negative for Puddle sign.

Negative for hernia.

Negative for palpable masses.

Barajas, Manuel 09/09/1995 July 20, 2012

 

 
Case 2:17-cr-20489-TGB-EAS ECF No. 426, PagelD.2971 Filed 10/19/20 Page 11 of 20

Time Temp F TempC TempSite Pulse/min Pattern Resp/min Measured By
3:09 PM 98.7 ear Stephanie Hethumuni MD

 

Physical Exam
Constitutional:

No acute distress. Well nourished. Well developed.
Head/Face:
Facial features are symmetric.
Eyebrows are normal.
The skull is atraumatic (normocephalic).
Hair and scalp are normal.
Temporal artery pulses are normal.
TMJ: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Eyes:
Right
General eye condition is normal.
Lid/iash: normal.
No injection.
No icterus.
Cornea is unremarkable.
PERRLA.
Iris: normal.
Anterior chamber: normal.
Fundus is benign.
EOM's intact - no nystagmus.
Left
General eye condition is normal.
Lid/lash: normal.
No injection.
No icterus.
Cornea is unremarkable.
PERRLA.
Iris: normal.
Anterior chamber: normal.
Fundus is benign.
EOM's intact - no nystagmus.
Visual Acuity
OD: 20/20 uncorrected
OS: 20/20 uncorrected
OU: 20/20 uncorrected
Corrective lenses: No
Ears:
Right
Unremarkable to inspection. External ear normal to palpation. Pinna normal to inspection. Canal normal in caliber, no
excessive cerumen, no drainage. Mastoid cavity clean to inspection. Normal tympanic membrane. Tympanostomy
tube intact. Hearing grossly intact.
Left
Unremarkable to inspection. External ear normal to palpation. Pinna normal to inspection. Canal normal in caliber, no
excessive cerumen, no drainage. Mastoid cavity clean to inspection. Normal tympanic membrane. Tympanostomy
tube intact. Hearing grossly intact.
Pure Tone Audiometry
Response in right ear: Audiometry exam: Pass.
25 dB at 500 Hz
25 dB at 1 kHz
25 dB at 2 kHz
25 dB at 3 kHz
25 dB at 4 kHz
Response in left ear: Audiometry exam: Pass.
25 dB at 500 Hz
25 dB at 1 kHz
25 GB at 2 kHz
25 dB at 3 kHz
25 dB at 4 kHz
Barajas, Manuel 09/09/1995 July 20, 2012
 

 

Case 2:17-cr-20489-TGB-EAS ECF No. 426, PagelD.2972 Filed 10/19/20 Page 12 of 20

ay

Pubic hair is normally distributed.

Penile shaft is normal.

Urethral opening normal in caliber and position, no urethral discharge.
Scrotum normal, no masses or tenderness.

Epididymides normal.

No abnormal groin lymph nodes palpable.

No inguinal hernias noted.

Testes symmetric and non-tender. No testicular masses.

Bladder is non-tender without masses.

Rectum:

Peri-rectal area normal to inspection and palpation. No hemorrhoids, fissures or condylomata. Normal sphincter
tone. Muscular ring appears normal. Rectal walls appear normal. Deep palpation reveals normal conditions.
Stool is brown. Prostate appears normal. Normal Seminal Vesicle.

Integumentary:

No impressive skin lesions present.

No rashes or significant skin lesions detected by palpation.

Nails appear normal. Hair is normal in distribution and quality.

Decubitus is absent.

Back / Spine:

No kyphosis. No scoliosis. Spine is negative for posterior tenderness. Normal flexion. Normal extension. Normal
lateral flexion.

Normal rotation.

Musculoskeletal:

Normal range of motion, muscle strength, and stability in all extremities with no pain on inspection.
Gait is normal.

TMJ: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.

No cervical spine tenderness. Norma! mobility and curvature.

No thoracic spine tenderness. Normal mobility and curvature.

No lumbar spine tenderness. Normal mobility and curvature.

Left shoulder: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Right shoulder: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Right elbow: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.

Left elbow: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.

Right hand: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.

Left hand: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.

Right hip: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.

Left hip: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.

Left ribs: no tenderness or irregularity noted. Right ribs: no tenderness or irregularity noted.
Left pelvis non-tender to palpation. Right pelvis non-tender to palpation.

Right knee: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.

Left knee: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.

Right foot / ankle: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Left foot / ankle: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Extremities:

Dorsalis pedis pulses: normal.

Posterior tibial pulses: normal.

No edema is present.

Varicosities are absent

Neurological:

Level of Consciousness: Normal.

Orientation: Alert and oriented X 3. Grossly normal intellect .

Memory: Intact .

Cranial nerves: | through Xil are grossly intact.

Sensory: No sensory loss .

Motor: No motor weakness .

Balance & Gait: Balance and gait intact .

Coordination: Coordination intact .

Fine Motor: Skills normal .

Deep Tendon Reflexes: DTR's preserved and symmetric .
Babinski: Reflexes normal .

Barajas, Manuel! 09/09/1995 July 20, 2012
 

 

Case 2:17-cr-20489-TGB-EAS ECF No. 426, PagelD.2973 Filed 10/19/20 Page 13 of 20

Kernig's sign: Negative.

Brudzinski's sign: Negative.

Psychiatric:

The patient is oriented to time, place, person, and situation.

The patient's affect is appropriate.

The patient is negative for anhedonia, is not agitated, is not anxious, does not exhibit compulsive behavior, behaves
appropriately for age, has normal knowledge, has normal language, is not fearful, does not have flight of ideas, is not
forgetful, denies hallucinations, does not have increased activity, is not having memory loss, has no mood swings,
does not have paranoia, exhibits normal judgment, has normal attention span and concentration, does not have
pressured speech, and does not have suicidal ideation.

Assessment! Plan

ROUTINE CHILD HEALTH EXAM (V20.2), Routine.

normal physical exam. diet and physical activity discussed. vaccines up to date, given a tb test rtc 2 days for reading.
sent to the lab for fasting blood sugar, lipid panel, cbc, ua, gc, chlamydia, tsh. mother counseled. rtc prn

 

 

Office Labs

Status Ordered Order Reason interpretation Value
completed 07/20/2012 UA DIPSTICK

‘Office Services

Status Order Reason Interpretation Value
completed HEMOGLOBIN EF:17.6%
completed PPD 0.1 mL ID

TB Screening

TST 0.1 mL ordered Placed Side Exp Date LotNum Mfq

07/20/2012 3:11 PM

Lab Studies

Status Lab Study Timeframe Date Comments Interpretation Value

completed BMP today 07/20/2012

completed CBC with Diff today 07/20/2012

completed Chlamydia, DNA Probe today 07/20/2012

completed Glucose, Fingerstick today 07/20/2012

completed LIPID PANEL today 07/20/2012

completed TSH today 07/20/2012

completed URINALYSIS — today 07/20/2012

Provider: Stephanee Hethumuni MD 07/20/2012 3:15 PM

Document generated by: Stephanie Hethumuni MD 07/20/2012 3:15 PM

Electronically signed by Stephanee Hethumuni MD on 08/02/2012 09:19 AM PDT

Barajas, Manue! 09/09/1995 July 20, 2012
 

 

Case 2:17-cr-20489-TGB-EAS ECF No. 426, Pe ei oD Filed 10/19/20 Page 14 of 20
Stephanee Hethumuni M

Stephanee Hethumuni MD
101 East Beverly Blvd Ste 404

Montebello, CA 90640-4317
323-722-6861

09/30/2020

Manuel Barajas
September 9, 1995

To Whom IT May COncern;
Manuel Barajas born on September 9, 1995, was my patient from birth to the age of 18yrs old. He was seen for
office sick visit, physical exams and vaccines. He was advised if asthma flares up to start on neubelizer

machine/inhalers go to Emergency room, call office to schedule appointment.
He was diagnosed with asthma.

Given inhalers: Q-var., Albuteral and mollusk

If you have any questions please call our office.

:: Our office no longer has file,

Sincerely,

Provider: Stephanee Hethumuni MD 09/30/2020 12:29 PM

Document generated by: Patricia Gonzalez 09/30/2020
Manuel Barajas 09/30/2020 12:29 PM

 
 

 

Case 2:17-cr-20489-TGB-EAS ECF No. 426, PagelD.2975 Filed 10/19/20 Page 15 of 20

Date: 07/20/2012 9:00 AM
Stephanee Hethumuni MD
Stephanee Hethumuni MD
101 East Beverly Bivd Ste 404
Montebello, CA 90640-4317

 

PATIENT: Manuel Barajas
DATE OF BIRTH: 09/09/1995

DATE: 07/20/2012 9:00 AM
HISTORIAN: mother

VISIT TYPE: Well child: 16 years

 

History of Present Iliness
This 16 year 10 month old male presents with:

1. Well child - 16 Years

Past Medical History
Reviewed, no changes.

Family History
Reviewed, no changes.

Social History
Reviewed, no changes.

PEDS Nutrition History
Usual intake: There are no concerns with patients nutrition.

Review of Systems
Respiratory:
Negative for known TB exposure.

Neuro/Psychiatric:
Negative for distorted body image and self conscious.

 

 

 

Vital Signs
Height
Time ft in cm Last Measured Method % Measured By
3:09PM 5.0 4.00 07/20/2012 measured 4 Stephanie Hethumuni MD
Weight / BSA/ BMI
Time {b OZ kg Context % BMI kq/m2 BSA m2 Measured By
“3:09PM 135.00 ~ “dressed without shoes 38 23.17 Stephanie Hethumuni MD
Blood Pressure
Time BP mm/Hg Position Side Site Method Cuff Size Measured By
3:09PM 98/72 sitting left arm manual pediatric Stephanie Hethumuni MD

Temp / Pulse / Respiration
Barajas, Manuel 09/09/1995 July 20, 2012
 

 

Case 2:17-cr-20489-TGB-EAS ECF No. 426, PagelD.2976 Filed 10/19/20 Page 16 of 20

Time Temp F TempC TempSite Pulse/min Pattem Resp/min Measured By
3:09PM 98.7 ear Stephanie Hethumuni MD

 

Physical Exam
Constitutional:

No acute distress. Well nourished. Well developed.
Head/Face:
Facial features are symmetric.
Eyebrows are normal.
The skull is atraumatic (normocephalic).
Hair and scalp are normal.
Temporal artery pulses are normal.
TMJ: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Eyes:
Right
General eye condition is normal.
Lid/iash: normal.
No injection.
No icterus.
Cornea is unremarkable.
PERRLA.
Iris: normal.
Anterior chamber: normal.
Fundus is benign.
EOM's intact - no nystagmus.
Left
General eye condition is normal.
Lidfash: normal.
No injection.
No icterus.
Cornea is unremarkable.
PERRLA.
Iris: normal.
Anterior chamber: normal.
Fundus is benign.
EOM's intact - no nystagmus.
Visual Acuity
OD: 20/20 uncorrected
OS: 20/20 uncorrected
OU: 20/20 uncorrected
Corrective lenses: No
Ears:
Right
Unremarkable to inspection. External ear normal to palpation. Pinna norma! to inspection. Canal normal in caliber, no
excessive cerumen, no drainage. Mastoid cavity clean to inspection. Norma! tympanic membrane. Tympanostomy
tube intact. Hearing grossly intact.
Left.
Unremarkable to inspection. External ear normal to palpation. Pinna normal to inspection. Canal normal in caliber, no
excessive cerumen, no drainage. Mastoid cavity clean to inspection. Normal tympanic membrane. Tympanostomy
tube intact. Hearing grossly intact.
Pure Tone Audiometry
Response in right ear: Audiometry exam: Pass.
25 dB at 500 Hz
25 dB at 1 kHz
25 dB at 2 kHz
25 dB at 3 kHz
25 dB at 4 kHz
Response in left ear: Audiometry exam: Pass.
25 dB at 500 Hz
25 dB at 1 KHz
25 dB at 2 kHz
25 dB at 3 kHz
25 dB at 4 kHz
Barajas, Manuel 09/09/1995 July 20, 2012
 

 

Kase 2:17-cr-20489-TGB-EAS ECF No. 426, PagelD.2977 Filed 10/19/20 Page 17 of 20
ose / Mouth / Throat:

External Nose: is unremarkable

Right Naris: No discharge

Left Naris: No discharge

Nasal Mucosa: No mucosal abnormality

septum: No septal deviation or perforation

Right Sinuses: No swelling or tenderness over right sinus
Left Sinuses: No swelling or tenderness over the left sinus
Right Turbinate: No right turbinate hypertrophy

Left Turbinate: No left turbinate hypertrophy

Adenoids: are present.

Lips/Teeth/Gums: Normal teeth and gums

Tonque: Normal tongue

Buccal Mucosa: Normal buccal mucosa

Salivary Glands: are normal

Breath Odor: No breath odor noted

Palate & Uvula: appear symmetric and normal

Tonsils: No tonsillar hypertrophy or exudates

Oropharynx: No pharyngeal erythema or exudates or mucosal lesion
Epiglottis: is normal

Arytenoids: are normal; there was no erythema or edema
Vocal Cords: move well, without lesions, nodules, or edema

Neck / Thyroid:
No thyromegaly or thyroid nodules detected. No cervical adenopathy.

Lymphatic:

There is / are no palpable occipital, postauricular, preauricular, submental, submaxilliary, parotid, axillary,
epitrochiear, inguinal, femoral lymph nodes.

Respiratory:

Chest can be described as symmetric. Lungs clear to auscultation. Normal palpation.Lungs clear to percussion.
There is no chest wall tenderness. There is no cough. Respiratory effort is normal.

Cardiovascular:

Palpation | Percussion: PMI normal.

Heart Sounds: NL S1, NL S2.

Extra Sounds: None.

Murmurs: None.

Rate and Rhythm: Heart rate is regular. Rhythm is regular.

JVD is absent. No edema is present.

Vascular:

Pulses

Carotid pulses: normal. Brachial pulses: normal. Radial pulses: normal. Femoral pulses: normal. Popliteal pulses:
norma!. Dorsalis pedis pulses: normal. Posterior tibial pulses: normal.

Bruits

Carotid bruits: absent. Supraclavicular bruits: absent. Brachial bruits: absent. Upper abdominal bruits: absent. Lower
abdominal bruits: absent. Mid abdominal bruits: absent. Femoral bruits: absent.

Varicosities are absent

Abdomen:

Abdomen is not obese.

Symmetric - no distention. No abdominal appliances. Normal abdominal muscles. Bowel sounds present, no bruits.
Normal percussion. Soft, nontender, no organomegaly. No CVA tenderness. Umbilicus is normal. Abdominal
reflexes are normal.

There is no abdominal tenderness.

No hepatic enlargement.

No spleen enlargement.

Negative for hepatojugular reflux.
Ascites isnot_present.....______... ce ee nnn po co a es ne rs ——
Negative for Carnett's sign.

Negative for Murphy's sign.

Negative for Obturator sign.

Negative for Psoas sign.

Negative for Puddle sign.

Negative for hernia.

Negative for palpable masses.

Barajas, Manuel 09/09/1995 July 20, 2012

 
 

Case 2:17-cr-20489-TGB-EAS ECF No. 426, PagelD.2978 Filed 10/19/20 Page 18 of 20
Gy

Pubic hair is normally distributed.

Penile shaft is normal,

Urethral opening normal in caliber and position, no urethral discharge.
Scrotum normal, no masses or tenderness.

Epididymides normal.

No abnormal groin lymph nodes palpable.

No inguinal hernias noted.

Testes symmetric and non-tender. No testicular masses.

Bladder is non-tender without masses.

Rectum:
Peri-rectal area normal to inspection and palpation. No hemorrhoids, fissures or condylomata. Normai sphincter
tone. Muscular ring appears normal. Rectal walls appear normal. Deep palpation reveals normal conditions.
Stool is brown. Prostate appears normal. Normal Seminal Vesicle.
integumentary:
No impressive skin lesions present.
No rashes or significant skin lesions detected by palpation.
Nails appear normal. Hair is normal in distribution and quality.
Decubitus is absent.
Back / Spine:
No kyphosis. No scoliosis. Spine is negative for posterior tenderness. Normal flexion. Normal extension. Normal
lateral flexion.
Normat rotation.
Musculoskeletal:
Normal range of motion, muscle strength, and stability in all extremities with no pain on inspection.
Gait is normal.
TMU: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
No cervical spine tenderness. Normal mobility and curvature.
No thoracic spine tenderness. Normal mobility and curvature.
No lumbar spine tenderness. Normal mobility and curvature.
Left shoulder: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Right shoulder: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Right elbow: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Left elbow: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Right hand: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Left hand: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Right hip: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Left hip: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Left ribs: no tenderness or irregularity noted. Right ribs: no tenderness or irregularity noted.
Left pelvis non-tender to palpation. Right pelvis non-tender to palpation.
Right knee: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Left knee: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Right foot / ankle: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Left foot / ankle: no joint deformity, heat, swelling, erythema or effusion. Full range of motion.
Extremities:
Dorsalis pedis pulses: normal.
Posterior tibial pulses: normal.
No edema is present.
Varicosities are absent
Neurological:
Level of Consciousness: Normal.
Orientation; Alert and oriented X 3. Grossly normal intellect .
Memory: Intact.
Cranial nerves: | through XII are grossly intact.

Sensory: No sensory loss .

Motor: No motor weakness .

Balance & Gait: Balance and gait intact .

Coordination: Coordination intact .

Fine Motor: Skills normal .

Deep Tendon Reflexes: DTR's preserved and symmetric .
Babinski: Reflexes normal .

Barajas, Manuel 09/09/1995 July 20, 2012
 

 

ase 2:17- “We 20489-TGB-EAS ECF No. 426, PagelD.2979 Filed 10/19/20 Page 19 of 20

Kernig's sign: Negative
Brudzinsk ¢ $ sign: Negative.
Psychiatric:
The patient is oriented to time, place, person, and situation.
The patient's affect is appropriate.
The patient is negative for anhedonia, is not agitated, is not anxious, does not exhibit compulsive behavior, behaves
appropriately for age, has normal knowledge, has normal language, is not fearful, does not have flight of ideas, is not
forgetful, denies hallucinations, does not have increased activity, is not having memory loss, has no mood swings,
does not have paranoia, exhibits normal judgment, has normal attention span and concentration, does not have
pressured speech, and does not have suicidal ideation.

Assessment/ Plan
ROUTINE CHILD HEALTH EXAM (V20.2), Routine.

normal physical exam. diet and physical activity discussed. vaccines up to date, given a tb test rtc 2 days for reading.
sent to the lab for fasting blood sugar, lipid panel, cbc, ua, gc, chlamydia, tsh. mother counseled. rtc prn

 

 

 

Office Labs

Status Ordered Order Reason interpretation Value
completed 07/20/2012 UA DIPSTICK

Office Services

Status Order Reason Interpretation Value
completed HEMOGLOBIN EF:17.6%
completed PPD 0.1 mLID

TB Screening

TST 0.1 mLordered Placed Side Exp Date LotNum Mfg

07/20/2012 3:11 PM

Lab Studies

Status Lab Study Timeframe Date Comments Interpretation Value

completed BMP today 07/20/2012

completed CBC with Diff today 07/20/2012

completed Chlamydia, DNA Probe today 07/20/2012

completed Glucose, Fingerstick today 07/20/2012

completed LIPID PANEL today 07/20/2012

completed TSH today 07/20/2012

completed URINALYSIS — today 07/20/2012

Provider: Stephanee Hethumuni MD 07/20/2012 3:15 PM

Document generated by: Stephanie Hethumuni MD 07/20/2012 3:15 PM

Electronically signed by Stephanee Hethumuni MD on 08/02/2012 09:19 AM PDT

 

Barajas, Manuel 09/09/1995 July 20, 2012
 

| ‘\ : = a PRE g
‘ —_
[ UNITED STATES PRIORITY®

Bead POSTAL SERVICE:

 

@ Expected delivery date specified for domestic use.
@ Most domestic shipments include up to $50 of i

   

@ Limited international insurance.**
@ When used internationally, a customs | |

*Insurance does not cover certain items. For deta
Domestic Mail Manual at hitp://pe.usps.com.

“ See Intemational Mail Manual at hitp://pe.usps,

WNT

7020 4410 O00 $685 9354

 

 

FLAT RATE ENVELOPE os

ONE RATE @ ANY WEIGHT oa

scan the QR code.

 

 

cc

EP14F May 2020 . |
PS00001000014 OD: 12 1/2 x9 1/2 USPS. COM/PICKUP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i ES

E PAID

16228 Ag9098 102950-16

MAIL From: (Y\(inue] Bara yas

[ Manuel 6 O4g |
Federal (orrecHonal Los tuned
shipment BuLoo Guard 2d.
@ USPS Tracking® included for domest|————™ ry Lomyc CA G43

ro: ees OF Fite

— in US
~ Teodore es

| eve Bi
92) Loest \OMUESE 8

a ‘ vr. UG V2
TRACKED a INSURED To schedule free Package Pickup, Deorvt m °

 

Misuses may be a violation of federal law. This package is not for resale. EP14F © U.S. Postal Service; May 2020; Ail rights reserved,

 

This packaging Is the property of the U.S, Postal Sertice® and is provided solely for use in sending Priority Mai and Priority Mail Internationaf* shipments.

Lae

ie

 
